Evans, Judge.
The defendant was convicted of theft by taking, and unlawful possession of narcotics. He was sentenced to a term of years in the penitentiary. This is an appeal from the overruling of his motion for new trial.
The State has moved to dismiss the appeal, and supports said motion with a certificate of fugitivity and an affidavit by the sheriff, as custodian, that the defendant escaped from confinement on May 6, 1972, and has not been returned to custody. This information of his status as a fugitive is uncontroverted. In these circumstances the appeal is moot. Gentry v. State, 91 Ga. 669 (17 SE 956); Gravitt v. State, 221 Ga. 812 (147 SE2d 447); Huffaker v. State, 122 Ga. App. 773, 775 (178 SE2d 718).

Appeal dismissed.


Bell, C. J., and Stolz, J., concur.

Submitted July 5, 1972
Decided September 5, 1972.
Myers & Parks, John R. Parks, for appellant.